Title: To George Washington from Brigadier General Nathanael Greene, 28 July 1776
From: Greene, Nathanael
To: Washington, George

 

Sir
Camp on Long Island July 28 1776

Col Hands reports that the Enemy continues as they were. they fird several Guns last Night different from any custom that has prevaild amongst them since the Arrival of the fleet, A considerable noise and movement of the Boats was heard, after the Signal Guns; and the hurry and confusion they seemd to be in after the firing discoverd they were Alarm’d, Perhaps they have heard of the fire Ships.
Capt. Talbut of Colo. Hitchcocks Regiment, begs the command of one of these Vessels. he is a daring Spirit and I dont doubt will execute the command agreeable to your Excellencys wishes. As I am totally Ignorant of the matter, I could give him no encouragement until your Excellencys pleasure was known. I have the honnor to be your Excellencys most obedient humble Servant

N. Greene

